NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0464n.06

                                        Case No. 16-4253

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                              Aug 09, 2017
SHAN DONG LIN,                                        )                   DEBORAH S. HUNT, Clerk
                                                      )
       Petitioner,                                    )
                                                      )     ON PETITION FOR REVIEW
v.                                                    )     FROM THE UNITED STATES
                                                      )     BOARD   OF  IMMIGRATION
JEFFERSON B. SESSIONS, III, Attorney                  )     APPEALS
General of the United States,                         )
                                                      )
       Respondent.                                    )


       BEFORE: BATCHELDER, GIBBONS, and COOK, Circuit Judges.

       COOK, Circuit Judge. Petitioner Shan Dong Lin, a native and citizen of the People’s

Republic of China, seeks reversal of the Board of Immigration Appeals’s (BIA) denial of his

application for asylum. For the reasons articulated below, we deny Lin’s petition for review.

                                                 I.

       Lin left China for the United States after Chinese government officials twice forced his

wife to undergo abortions. Leaving his wife and daughter behind, he entered the United States

without inspection in April 2007. That autumn, Lin filed an application for asylum, withholding

of removal, and relief under the Convention Against Torture. He claimed that he and his family

“suffered persecution from [the] Chinese government” because they violated family-planning

policies, and he feared additional persecution if he returned to China.
Case No. 16-4253, Lin v. Sessions


       On January 27, 2009, Lin joined the U.S.-based China Democracy Party (“CDP USA”)

because he “hate[d the] Chinese communist party.” At his merits hearing before an Immigration

Judge (IJ) only two weeks later, Lin abandoned his claim of past persecution and testified to his

fear of returning to China due to his membership in the CDP USA. The IJ found Lin’s new

political affiliation bona fide and granted him asylum.1

       The Department of Homeland Security (DHS) appealed to the BIA. The BIA sustained

the appeal and vacated the grant of asylum, finding that Lin did not establish a well-founded fear

of future persecution. Lin petitioned this court for review. We vacated the BIA’s decision and

remanded the case for clarification as to what burden of proof the BIA applied to Lin. Lin v.

Holder, 454 F. App’x 472, 475 (6th Cir. 2012). The BIA again sustained DHS’s appeal,

explaining that Lin failed to show a “reasonable possibility” of suffering persecution if returned

to China.

       Lin petitioned for review once more, but we granted the Attorney General’s unopposed

motion to remand the case to the BIA to, among other things, consider the necessity of

remanding to the Immigration Court for further fact-finding. Lin v. Holder, No. 12-4112 (6th

Cir. Apr. 8, 2013) (Order). The BIA did just that: it remanded the case so that the parties could

present additional evidence and the IJ could make any necessary fact findings before determining

whether Lin had a well-founded fear of persecution.

       Lin testified before the IJ on April 30, 2015. He also submitted new evidence in support

of his asylum claim, including various articles he wrote for the CDP USA website, telephonic

testimony and a written statement from Professor Myron Cohen, an affidavit from the CDP USA


       1
        The IJ denied withholding-of-removal and Convention Against Torture relief. Lin does
not appeal those decisions.


                                               -2-
Case No. 16-4253, Lin v. Sessions


chairman, and several government publications.        Although the IJ found Lin credible, she

determined that Lin “has not demonstrated that he is genuinely a member of the CDP in the

United States” because of a “lack of corroboration of his involvement in CDP activities from

2010 through 2013.” According to the IJ, even assuming the authenticity of Lin’s membership

in the CDP USA, Lin did not demonstrate that he would be persecuted on that basis. Thus,

because she “[could not] find that [Lin] has demonstrated a well-founded fear of return to

China,” the IJ denied Lin’s application for asylum. The BIA dismissed Lin’s appeal, and Lin

now seeks review.

                                                II.

                                                A.

       Where, as here, “the BIA reviews the [IJ]’s decision and issues a separate opinion, rather

than summarily affirming the [IJ]’s decision, we review the BIA’s decision as the final agency

determination. To the extent the BIA adopted the [IJ]’s reasoning, however, this Court also

reviews the [IJ]’s decision.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009) (internal

citations omitted).   “We review ‘any legal conclusions de novo and factual findings and

credibility determinations for substantial evidence.’” Khozhaynova v. Holder, 641 F.3d 187, 191

(6th Cir. 2011) (quoting Zhao v. Holder, 569 F.3d 238, 246 (6th Cir. 2009)). We uphold the

BIA’s decision if it is “supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Mikhailevitch v. INS, 146 F.3d 384, 388 (6th Cir. 1998) (quoting

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992)). “As such, the petitioner must show that the

evidence presented was so compelling that no reasonable factfinder could fail to find the

requisite . . . fear of persecution.” Ouda v. INS, 324 F.3d 445, 451 (6th Cir. 2003) (citing Elias–

Zacarias, 502 U.S. at 483–84).


                                               -3-
Case No. 16-4253, Lin v. Sessions


                                                  B.

        “To establish eligibility for asylum, an applicant must establish he is a ‘refugee’ within

the meaning of” the Immigration and Nationality Act. Lin v. Holder, 565 F.3d 971, 976 (6th Cir.

2009). To establish his refugee status, Lin must prove “a well-founded fear of persecution”

motivated by a protected ground, such as “political opinion.” 8 U.S.C. § 1101(a)(42)(A). Lin’s

asylum claim hinges on his fear of future persecution if returned to China, rather than on any past

persecution.

       “A well-founded fear of future persecution ‘must be both subjectively genuine and

objectively reasonable.’” Akhtar v. Gonzales, 406 F.3d 399, 404 (6th Cir. 2005) (quoting Abay

v. Ashcroft, 368 F.3d 634, 637 (6th Cir. 2004)). “To prove a well-founded fear of future

persecution, an applicant must actually fear that he will be persecuted upon return to his country,

and he must present evidence establishing an ‘objective situation’ under which his fear can be

deemed reasonable.” Allabani v. Gonzales, 402 F.3d 668, 674 (6th Cir. 2005) (quoting INS v.

Cardoza-Fonseca, 480 U.S. 421, 440–41 (1987)). The Attorney General concedes that Lin has

satisfied the subjective component of the well-founded fear analysis.           We must determine

whether Lin has satisfied the objective component. That is, Lin bears the burden of proving that

there is a reasonable possibility he will be singled out for persecution, or that there is a pattern or

practice of persecution of an identifiable group to which he belongs. Akhtar, 406 F.3d at 404

(citing Capric v. Ashcroft, 355 F.3d 1075, 1085 (7th Cir. 2004)).

                                                 III.

                                                  A.

       Lin has not offered any evidence establishing that the Chinese government is likely to

target him personally because of his political activities in the United States.           Conclusory


                                                 -4-
Case No. 16-4253, Lin v. Sessions


statements unsupported by specific evidence, like the ones on which Lin relies, are insufficient to

support a petitioner’s fear of future persecution. See Dieng v. Holder, 698 F.3d 866, 872 (6th

Cir. 2012) (“The fear of future persecution must be based on reasonably specific information

showing a real threat to individual persecution, not mere assertions of fear of possible

persecution or speculative conclusions.”) (citing Mapouya v. Gonzales, 487 F.3d 396, 412 (6th

Cir. 2007)). Simply because he has attended meetings of, passed out flyers for, and participated

in demonstrations by the CDP USA does not establish that Chinese authorities have pegged him

for persecution, let alone know of Lin’s involvement in the organization.           Lin holds no

leadership role within the CDP USA. His wife has not been questioned about his activism on

behalf of the CDP USA, nor have Chinese authorities given her any problems. And although Lin

wrote in his affidavit that he has been “blacklist[ed]” on account of his CDP USA activities and

“would definitely [be] arrest[ed]” if returned to China, he could not provide the IJ any details

supporting that avowal. Similarly, Lin could not explain what the CDP USA chairman meant

when he wrote in his February 2009 “Certification” that Lin’s identity has been “locked” by the

Chinese government.

       That Lin wrote six articles for the CDP USA website did not persuade the BIA or IJ

otherwise. He provided view totals for only two of his articles—one published on January 27,

2015, with 401 views, and the other published on August 20, 2014, with 210 views. But those

view totals are irrelevant at best and misleading at worst. Lin offered no evidence regarding

readers of his articles. Likewise, he has not adduced evidence that Chinese authorities are even

aware of the articles’ existence. See Jinan Chen v. Lynch, 814 F.3d 40, 46 (1st Cir. 2016)

(holding that petitioner did not establish well-founded fear of future persecution, as he “was not

an officer or a director in the CDP [USA] and, although he had attended rallies and classes, his


                                               -5-
Case No. 16-4253, Lin v. Sessions


only concrete links to the organization were a few pro-CDP [USA] articles posted on the group’s

website—a website that boasts thousands upon thousands of similar writings”). Plus, those view

totals reflect the count as of November 2015, when Lin submitted a brief in support of his appeal

to the BIA. But eight months earlier, when Lin submitted evidence to the IJ in advance of his

hearing, his articles had just four and 78 views, respectively. As the IJ and BIA noted, there is

no indication that the views increased due to added attention from Chinese government officials.

                                               B.

       Nor has Lin demonstrated that there is a practice of persecuting CDP USA members upon

their return to China. “While there was evidence in the record demonstrating that members of

the [CDP] in China had been arrested and imprisoned, there was no evidence establishing that

Chinese authorities persecuted low-level members of organizations such as the CDP [USA]

whose political activities occurred solely outside of China.” Wei Fang v. Holder, 529 F. App’x

641, 642 (6th Cir. 2013) (per curiam).

       Though Professor Myron Cohen, an anthropologist who studies “the general

anthropology of China,” testified on Lin’s behalf, his testimony failed to move the IJ and BIA.

He posited that it would be “impossible for [Chinese authorities] not to be aware of” Lin’s

articles because China has “one of the most sophisticated intelligence establishments in the

world.” But Professor Cohen offered no details supporting this broad declaration. He also

admitted that the CDP USA and CDP are “two different entities,” and that he is not familiar with

anybody affiliated with the CDP USA who returned to China and faced persecution.

       Lin argues that he presented other evidence corroborating his fear of persecution—the

2012 and 2014 annual reports by the Congressional-Executive Commission on China (CECC),




                                              -6-
Case No. 16-4253, Lin v. Sessions


plus an affidavit from the CDP USA chairman—but that the BIA ignored it. This argument is

unpersuasive.

       Although the 2012 CECC report mentions the “[a]rbitrary detention of activists . . . for

political writings, pro-democracy activity, and petitioning,” these activists lived and protested in

China. The 2014 CECC report is similarly unhelpful to Lin, as it references the detention of

activists based in China. Neither report discusses whether the Chinese government monitors

U.S.-based advocacy against the Communist Party or punishes participating individuals.

Moreover, the IJ did consider these reports, and the BIA cited the exhibit containing the reports

when it mentioned that Lin “has not established any connection between the CDP USA and the

pro-democracy efforts in China.” Thus, it appears that the BIA did, in fact, consider this

evidence.

       In his affidavit, Dong Xing Liu, chairman of the CDP USA, expresses his belief that Lin

will be jailed “because of his active participation in the CDP activities if he is forced to return to

China.” No evidence in the record supports crediting this opinion; and Liu did not testify on

Lin’s behalf. See Wei Fang, 529 F. App’x at 642 (crediting the BIA for giving “limited weight

to the statements of [the petitioner’s] wife and the executive chairman of the CDP [USA] that

[the petitioner] had been blacklisted by the Chinese government because there was no evidence

to support their assertions and they were not available for cross-examination”). The affidavit

also mentions three individuals who supposedly joined the CDP USA and were “immediately

detained” upon returning to China, yet it offers no details about their political activity in the

United States or their detention in China. True, the BIA’s decision does not specifically refer to

the affidavit. But “the BIA is not required to parse or refute on the record every individual

argument or document offered by the petitioner.” Stserba v. Holder, 646 F.3d 964, 978 (6th Cir.


                                                -7-
Case No. 16-4253, Lin v. Sessions


2011) (quoting Guo Ping Wu v. Holder, 339 F. App’x 596, 603 (6th Cir. 2009)). And, in any

event, Liu’s affidavit does not compel us to reach a conclusion contrary to that of the IJ and BIA.

See Ly v. Holder, 421 F. App’x 575, 577 (6th Cir. 2011) (“We . . . will reverse only if the

evidence not only supports a contrary conclusion, but compels it.” (internal quotation marks and

citation omitted)).

                                               IV.

       For these reasons, we deny Lin’s petition for review.




                                               -8-